Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention I, claims 1-17 in the reply filed on April 25, 2022 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (5,217,131). Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (4,044,867). Each discloses a protective case (10; 10; respectively) comprising a base (15; 14), walls (vertical walls 11-14; vertical walls 13) extending from the base and the walls defining a cavity capable of receiving a camera, upper ends of the walls located opposite from the base defining an opening of the cavity, the walls including at least a first wall (at 13; shorter 13) and a second wall (at 11; longer 13) located adjacent to one another, each wall of the walls including a pair of superimposed layers joined together at selected locations defining elongated cells that are parallel to one another in flow communication with one another, and capable of being selectively inflated and deflated, first elongated cells of the first wall extending in a first orientation, second elongated cells of the second wall extending in a second orientation, the first orientation and the second orientation being different from one another, and a lid (16-20; 11) capable of being positioned over the opening of the cavity. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 2, each discloses with the walls inflated, the case maintains a non-collapsing state of the case. 
As to claim 3, each discloses the first orientation and the second orientation being perpendicular to one another. 
	As to claim 5, each discloses the base and lid being inflatable.
	As to claim 6, each discloses a valve (29; 20) in communication with the elongated cells.  
	As to claims 7 and 8, each discloses elongated cells of the lid aligned with elongated cells of a wall of the walls.
As to claim 9, Andrews discloses there being four walls, including a rear wall (at 14), a front wall (at 13), a first side wall (at 11) and a second side wall (at 13). 
	As to claim 11, Andrews discloses the elongated cells of the rear wall (at 14) and the front wall  (at 13) oriented substantially perpendicular to the base, and the elongated cells of the first side wall (at 11) and the second side wall  (at 12) oriented substantially parallel to the base. 
As to claim 12, Andrews discloses cells of the base are aligned with elongated cells of the side walls.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews. As to claims 4 and 10, Andrews discloses orientations of the vertical walls and cells of the lid and cells of the four walls being parallel to some dimensions of the case, but not exactly as claimed, rendering a change in form or shape of the case. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (4,573,202) in view of either one of Andrews and Fisher. Lee discloses a protective storage system comprising a pack including a shell (20) including an interior receiving a protective inflatable case (34). Andrews and Fisher each disclose a protective inflatable case as described above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pack of Lee with a liner in the manner of the case of either one of Andrews and Fisher as claimed, as such a modification would predictably provide an improved shock protection case. 
As to claim 14, the pack of the combination otherwise lacks padding.
As to claim 15, the pack of the combination lacks a structural support element. 
As to claim 16, the protective case of either one of Andrews and Fisher imparts the pack with structural integrity.
As to claim 17, to provide the various portions of the combination of shapes to fit together would within the level of ordinary skill in the art. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG